DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/31/2021.  These drawings are accepted.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 depends on claim “A1.”  This is not a valid claim number, and it is believed to be a typographical error.  For the purpose of claim examination on merits, the examiner will treat claim 6 to depend on claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4, 7-8, 11, 13, 15, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 6,473,250 B1 to Chapman et al. (hereinafter “Chapman”).
	Regarding claim 1, Chapman discloses an optical system that receives an input beam and provides an output beam, the optical system comprising: a first optical component configured to rotate about a first axis in a transverse direction (140 in Fig. 4; see also 40 in Fig. 1 for rotation in first axis of transverse direction), a second optical component configured to rotate about a second axis in a longitudinal direction perpendicular to the transverse direction or a lateral direction perpendicular to the longitudinal direction (120 in Fig. 4; “A” is the rotational axis); and a third optical component configured to rotate about a third axis in the longitudinal direction or the lateral direction (122 in Fig. 4; “B” is the rotational axis).
	Regarding claim 2, Chapman discloses the second optical component comprising an optical window (120 in Fig. 4).
	Regarding claim 4, Chapman discloses the third optical component comprising an optical window (122 in Fig. 4).
	Regarding claim 7, Chapman discloses an adjustable mount supporting the first optical component and an actuator coupled to the adjustable mount (Fig. 3; col. 2, ll. 51-65: although Chapman does not explicitly the word “actuator”, it clearly discloses the first optical component being rotated. As such an “actuator” (whether it be a user of the device or some automated machine) MUST exist in order to rotate the first optical component in the manner discussed by Chapman).
	Regarding claim 8, Chapman discloses the first component being made of a single piece of material that is aligned (140 in Fig. 4- i.e. aligned to the optical axis).
	
	Regarding claim 11, Chapman discloses an optical system that receives an input beam and provides an output beam, the optical system comprising: a first optical component (140 in Fig. 4); a first actuator configured to rotate the first optical component about a first axis in a longitudinal direction or a lateral direction perpendicular to the longitudinal direction (col. 2, ll. 14-65: although Chapman does not explicitly the word “actuator”, it clearly discloses the first optical component being rotated. As such an “actuator” (whether it be a user of the device or some automated machine) MUST exist in order to rotate the first optical component in the manner discussed by Chapman); a second optical component (120 in Fig. 4); a second actuator configured to rotate the second optical component about a second axis in the longitudinal direction or the lateral direction (col. 3, ll. 4-21: although Chapman does not explicitly the word “actuator”, it clearly discloses the second optical component being rotated. As such an “actuator” (whether it be a user of the device or some automated machine) MUST exist in order to rotate the second optical component in the manner discussed by Chapman). 
	Regarding claim 13, Chapman discloses the first optical component comprising an optical window (140 in Fig. 4).
	 Regarding claim 15, Chapman discloses the second optical component comprising an optical window (120 in Fig. 4).
	Regarding claim 19, Chapman discloses the optical system of 11 further comprising a third optical component (122 in Fig. 4); and a third actuator configured to rotate the third optical component about a third axis in a transverse direction perpendicular to the longitudinal direction and the lateral direction (col. 3, ll. 4-21: although Chapman does not explicitly the word “actuator”, it clearly discloses the third optical component being rotated. As such an “actuator” (whether it be a user of the device or some automated machine) MUST exist in order to rotate the third optical component in the manner discussed by Chapman).

	Regarding claim 20, Chapman discloses a method of operating an optical system that receives an input beam and provides an output beam, the method comprising: rotation a first optical component of the optical system about a first axis in a transverse direction (140 in Fig. 4; see also 40 in Fig. 1 for rotation in first axis of transverse direction); rotating a second optical component of the optical system about a second axis in a longitudinal direction perpendicular to the transverse direction or a lateral direction perpendicular to the longitudinal direction (120 in Fig. 4; “A” is the rotational axis); rotating a third optical component of the optical system about a third axis in the longitudinal direction or the lateral direction (122 in Fig. 4; “B” is the rotational axis).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3, 5, 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of US Patent No. 5,854,651 to Kessler et al. (hereinafter “Kessler”).
	Regarding claim 3, Chapman discloses an optical system of claim 2 as discussed above. However, it does not explicitly disclose the optical window of the second optical component comprising two opposing faces that are parallel to each other, where a version of the input beam passes through the two opposing faces of the optical window, in the manner claimed in the present application. On the other hand, such use of an optical window is known in the art. For example, Kessler discloses the use of plurality of optical windows for transmitting laser beams, wherein at least a version of the transmitted beams is passed through the two parallel opposing faces of the optical window (see Fig. 6). Such use of optical window would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for more accurate cross-array alignment of laser beams transmitted through the optical system (see col. 7, ll. 31-47 of Kessler).  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have at least a version of the input beam passed through the two opposing faces of an optical window that are parallel to each other, in the manner claimed in the present application.
	Regarding claim 5, Chapman discloses an optical system of claim 2 as discussed above. However, it does not explicitly disclose the optical window of the third optical component comprising two opposing faces that are parallel to each other, where a version of the input beam passes through the two opposing faces of the optical window, in the manner claimed in the present application. On the other hand, such use of an optical window is known in the art. For example, Kessler discloses the use of plurality of optical windows for transmitting laser beams, wherein at least a version of the transmitted beams is passed through the two parallel opposing faces of the optical window (see Fig. 6). Such use of optical window would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for more accurate cross-array alignment of laser beams transmitted through the optical system (see col. 7, ll. 31-47 of Kessler).  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have at least a version of the input beam passed through the two opposing faces of an optical window that are parallel to each other, in the manner claimed in the present application.
Regarding claim 14, Chapman discloses an optical system of claim 2 as discussed above. However, it does not explicitly disclose the optical window of the first optical component comprising two opposing faces that are parallel to each other, where a version of the input beam passes through the two opposing faces of the optical window, in the manner claimed in the present application. On the other hand, such use of an optical window is known in the art. For example, Kessler discloses the use of plurality of optical windows for transmitting laser beams, wherein at least a version of the transmitted beams is passed through the two parallel opposing faces of the optical window (see Fig. 6). Such use of optical window would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for more accurate cross-array alignment of laser beams transmitted through the optical system (see col. 7, ll. 31-47 of Kessler).  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have at least a version of the input beam passed through the two opposing faces of an optical window that are parallel to each other, in the manner claimed in the present application.
Regarding claim 16, Chapman discloses an optical system of claim 2 as discussed above. However, it does not explicitly disclose the optical window of the third optical component comprising two opposing faces that are parallel to each other, where a version of the input beam passes through the two opposing faces of the optical window, in the manner claimed in the present application. On the other hand, such use of an optical window is known in the art. For example, Kessler discloses the use of plurality of optical windows for transmitting laser beams, wherein at least a version of the transmitted beams is passed through the two parallel opposing faces of the optical window (see Fig. 6). Such use of optical window would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because it would allow for more accurate cross-array alignment of laser beams transmitted through the optical system (see col. 7, ll. 31-47 of Kessler).  Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have at least a version of the input beam passed through the two opposing faces of an optical window that are parallel to each other, in the manner claimed in the present application.

Claim(s) 6, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman.
Chapman discloses an optical system according to claims 1 and 11 as discussed above. However, it does not explicitly disclose the use of a lens (i.e. a fifth optical component that can compress or expand a beam dimension) located between other optical components of the optical system as claimed in the present application. On the other hand, the use of lens elements is well known and common in the optical beam deflector art. Lens elements are advantageously used in the art in order to accurately fine-tune beam diameter so as to prevent unintentional beam misalignment which can lead to coupling loss. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have lens elements located between optical components in the manner claimed in claims 6, 10, 12 of the present application.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chapman in view of US Patent No. 6,750,969 B2 to Richard et al. (hereinafter “Richard”).
Chapman discloses an optical system according to claim 1 as discussed above. However, it does not explicitly disclose the use of a fourth component configured to spatially separate wavelength in the input beam, and a beam dump configured to receive a spatially separated wavelength from the input beam, in the manner claimed in the present application. On the other hand, such use of a wavelength separating component and a “beam dump” for receiving a separated wavelength beam is known in the art. For example, Richard discloses an optical system comprising a plurality of wavelength separating optical windows (e.g. 166a, 166b, 166c, 166d in Fig. 1C) and at least one “beam dump” for receiving the separated wavelength light beam (e.g. 163a, 163b, 163c, 163d in Fig. 1C: i.e. these components fully qualify as “beam dump” since they receive the separated wavelengths of light and do not transmit them back). Such wavelength separating components and beam dump components would have been readily recognized as advantageous and desirable to one of ordinary skill in the art because they allow for wavelength selective beam deflectors capable of directing demultiplexed optical signal for multi-channel, high-bandwidth optical signal transmission. Therefore, it would have been obvious to a person of ordinary skill in the art before the filing date of the present application to modify the device of Chapman to have a fourth component configured to spatially separate wavelength in the input beam, and a beam dump configured to receive a spatially separated wavelength from the input beam, in the manner claimed in the present application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4, 6, 11-13, 15, 19, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, 18 of U.S. Patent No. 11,249,318 B2 (hereinafter “the ‘318 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations of the present application are anticipated by the patented claims of the ‘318 patent.
Specifically, regarding claim 1, the ‘318 patent claims an optical system comprising an input beam and provides an output beam (col. 37, ll. 4), comprising a first optical component configured to rotate about a first axis in a transverse direction (col. 37, ll. 5-12), a second optical component configured to rotate about a second axis in a longitudinal direction perpendicular to the transverse direction or a lateral direction perpendicular to the longitudinal direction (col. 37, ll. 5-12), a third optical component configured to rotate about a third axis in the longitudinal direction or the lateral direction (col. 37, ll. 5-12).
Regarding claim 2, the ‘318 patent claims wherein the second optical component comprises an optical window (col. 37, ll. 5).
Regarding claim 4, the ‘318 patent claims wherein the third optical component comprises an optical window (col. 37, ll. 5).
Regarding claim 6, the ‘318 patent claims a lens located between second and third optical component (col. 36, ll. 18-19).
Regarding claim 11, the ‘318 patent claims an optical system that receives an input beam and provides an output beam (col. 37, ll. 4), comprising a first optical component; a first actuator configured to rotate the first optical component about a first axis in a longitudinal direction or a lateral direction perpendicular to the longitudinal direction (col. 37, ll. 5-12), a second optical component, and a second actuator configured to rotate the second optical component about a second axis in the longitudinal direction or the lateral direction (col. 37, ll. 5-12).
Regarding claim 12, the ‘318 patent claims a lens located between the first optical component and the second optical component (col. 36, ll. 18-19).
Regarding claim 13, the ‘318 patent claims wherein the first optical component comprises an optical window (col. 37, ll. 5).
Regarding claim 15, the ‘318 patent claims wherein the second optical component comprises an optical window (col. 37, ll. 5).
Regarding claim 19, the ‘318 patent claims a third optical component, and a third actuator configured to rotate the third optical component about a third axis in a transverse direction perpendicular to the longitudinal direction and a lateral direction (col. 37, ll. 5-12).
Regarding claim 20, since the ‘318 patent claims an optical system comprising a first, a second, and a third optical components and a first, a second, and a third actuators configure to rotate the first, the second, and the third optical components about a first, a second, and a third axis, respectively, in a transverse direction, in a longitudinal direction or a lateral direction, the ‘318 patent necessarily anticipates a method of operating an optical system comprising the method steps of rotation such optical components, in the manner claimed in claim 20 of the present application.  

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as discussed above, an optical system that receives an input beam and provides an output beam, wherein the optical system comprises a first and a second optical component, a first and a second actuator configured to rotate the first and the second optical component about a first and a second axis in a longitudinal direction or a lateral direction, is known in the art. However, none of the prior art fairly teaches or suggests such an optical system wherein the first actuator comprises a drive shaft, and the optical system further comprises an adjustable mount supporting the first optical component, a cam arm connected to the drive shaft, a bearing connected to the cam arm; and a curved surface connected to the adjustable mount, in the manner claimed and recited in the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353. The examiner can normally be reached M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG H PAK/Primary Examiner, Art Unit 2874